Citation Nr: 0917961	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  08-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to the payment of Department of 
Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The appellant had active service from May 1969 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO).  The veteran subsequently moved, and 
the case came under the jurisdiction of the Jackson, 
Mississippi, RO.  

The Board has noted that the same issue was previously denied 
by the Board in a decision of November 2001.  However, when 
the question at issue turns on a legal determination, such as 
basic eligibility for a benefit or status as a claimant, and 
not on a factual determination, the new and material analysis 
is not applicable, as the purported previous "denial" was not 
a final decision based on a "claim."  See Sarmiento v. Brown, 
7 Vet. App. 80, 84 (1994) and D'Amico v. West, 12 Vet. App. 
357 (1999) (because appellant never attained status of 
claimant he did not submit any claim, well grounded or 
otherwise, and therefore there was no finally denied claim 
which could have been reopened); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), (where there is simply no authority in the 
law which would permit VA to grant appellant's request for 
relief when the facts are undisputed, the law not the 
evidence is dispositive and the claim should be denied or the 
appeal terminated).  In this case, the law, not the facts, is 
dispositive.  Accordingly, the claim will be adjudicated on 
the merits, not as an attempt to reopen.  As such, the issue 
is styled above.  


FINDINGS OF FACT

1.  The appellant enlisted in the United States Army (Army) 
in May 1969 on a three-year enlistment.  In January 1970, he 
was discharged for purposes of reenlistment and then 
reenlisted for another three-year term.

2.  The appellant was AWOL (absence without official leave) 
on two different occasions, from March 28, 1970 to August 1, 
1970 and December 12, 1970 to November 22, 1974. 

3.  The appellant's active military service was terminated in 
November 1974 by a discharge under other than honorable 
conditions.  In February 1992, the Secretary of the Army, 
after reviewing findings and conclusions made by the Army 
Discharge Review Board in October 1991, changed this 
discharge to under honorable conditions (General).

4. The appellant was not insane at the time of his periods of 
AWOL.

5. There were no compelling circumstances which would warrant
appellant's prolonged periods of AWOL.


CONCLUSION OF LAW

The appellant's character of discharge from service is a bar 
to VA benefits. 38 U.S.C.A. 101(2), 101(18), 5303 (West 
2002); 38 C.F.R. 3.12, 3.13 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant has been provided all 
appropriate notice and developmental assistance that the VA 
must provide to claimants pursuant to the Veterans Claims 
Assistance Act of 2000.  Notification letters were provided 
to the appellant in January 2006 and October 2007.  The 
letters explained the evidence required to substantiate the 
claim, and addressed what evidence the VA was responsible for 
getting, and what evidence the appellant was expected to 
provide.  There is no prejudice due to the timing of the 
letters, as the appellant was afforded an opportunity to 
submit evidence and the claim was subsequently readjudicated.  
With respect to development of evidence, the Board notes that 
the claims folder contains appellant's service medical and 
service personnel/administrative records.  Army Discharge 
Review Board records are also of record.  Appellant's 
testimony at a June 1994 RO hearing is of record as are his 
various written statements pertaining to the case.  There is 
no indication that any other relevant records exist that are 
necessary for the Board to render a fair and equitable 
decision in this case.  Therefore, the Board concludes that 
the duty to assist and other requirements as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, have been satisfied with respect to 
the appellate issue.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. 101(2).

If the former service member did not die in service, pension, 
compensation or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable. 38 U.S.C.A. 101(2); 38 C.F.R. 
3.12(a). 

VA benefits are not payable where the former service member 
was discharged or released by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave for a continuous period of at 
least 180 days unless it is found he or she was insane at the 
time of committing the offense.  This bar to benefit 
entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence. 
38 U.S.C.A. 5303; 38 C.F.R. 3.12(c)(6).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant, including family emergencies or obligations.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself or herself and 
not how the adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as a result of 
combat wounds or other service-incurred or aggravated 
disability, is to be carefully and sympathetically considered 
in evaluating the person's state of mind at the time the 
prolonged AWOL period began.  The existence of a valid legal 
defense that would have precluded conviction for absence 
without leave is also a factor to be used in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence. 38 U.S.C.A. 5303; 38 C.F.R. 
3.12(c)(6).

An honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed by 38 C.F.R. (c) or (d): 
(1) The President's directive of January 19, 1977, initiating 
further action with respect to Presidential Proclamation 4313 
of September 16, 1974, or (2) the Department of Defense's 
Special Discharge Review Program effective April 5, 1977, or 
(3) any discharge review program implemented after April 5, 
1977, and not made applicable to all persons administratively 
discharged or released from active military, naval or air 
service under other than honorable conditions. 38 C.F.R. 
3.12(h).  An honorable or general discharge issued on or 
after October 8, 1977, by a discharge review board does not 
set aside a bar to benefits imposed under 38 C.F.R. 3.12(c). 
38 C.F.R. 3.12(g).

In the present case, the record shows that the appellant 
enlisted in the Army in May 1969 on a three-year enlistment.  
In January 1970, he was discharged for purposes of 
reenlistment and then reenlisted for another three-year term.  
Service records show that he served in Vietnam from September 
1969 to December 1970 and that he was awarded the Combat 
Infantryman Badge.  Records further show periods of AWOL from 
March 28, 1970 to August 2, 1970, and December 12, 1970 to 
November 22, 1974.  He was originally issued a discharge 
under other than honorable conditions.  However, in February 
1992, the Secretary of the Army, after reviewing findings and 
conclusions made by the Army Discharge Review Board in 
October 1991, changed this discharge to under honorable 
conditions (General).

In reviewing the appellant's statements and sworn testimony 
made since service, it appears that he is contending that 
after his return to the states from Vietnam in December 1970, 
he was told to take leave and go home to await orders.  He 
maintains that he never received any orders; and that 
attempts on his part to ascertain his status, including 
within a month of his return from Vietnam, were unsuccessful, 
with Army personnel at various locations telling him that 
they did not have his records.

However, in a statement signed by the appellant at the time 
of his discharge in November 1974, he indicates that after 
leaving Vietnam after two years of combat service, he was 
afraid of serving stateside.  Other evidence of record 
reflects that he stayed in his hometown area and obtained 
employment until 1974, at which time he approached the Army 
with a request for a discharge pursuant to Presidential 
Proclamation No.4313, September 16, 1974.  At that point, the 
record reflects that he was told to report to Fort Benjamin 
Harrison, Indiana, as he was eligible for the program 
established by the Proclamation.  Thereafter, he reported to 
Fort Benjamin Harrison, was evaluated for the program, and 
was given his discharge.

Additionally, during the RO hearing, appellant's service 
organization representative contended that the appellant 
actually served two separate periods of active duty, one from 
May 1969 to January 1970, and the other from January 1970 to 
November 1974.  It is possible, although not clear from a 
review of the contention, that this argument is made for the 
purpose of establishing that the appellant was honorably 
discharged from one such period.  However, as noted above, 
the record shows that the appellant enlisted in the Army in 
May 1969 on a three-year enlistment, was discharged in 
January 1970 for purposes of reenlistment and then reenlisted 
for another three-year term.  The service department has 
certified that he was not eligible for complete separation in 
January 1970.  It is clear from the record that in May 1972, 
when the appellant would have completed his initial obligated 
period of service, he had been AWOL for a continuous period 
of over 16 months.  Thus, the requirements of 38 C.F.R. 
3.13(c) are not met, and under VA regulation, his discharge 
to reenlist was a conditional discharge, as it was issued 
prior to the date the appellant was eligible for discharge.  
As such, the entire period of service (from May 1969 to 
November 1974) constitutes one period of service. 38 C.F.R. 
3.13(b).  Therefore, entitlement to VA benefits will be 
determined by the character of the final termination of such 
period of active service.  As such, the fact that a DD Form 
214 notes that the appellant's January 7, 1970 discharge was 
characterized as honorable has no bearing in this case.

It is reiterated that in February 1992, the Secretary of the 
Army, after reviewing findings and conclusions made by the 
Army Discharge Review Board, changed this discharge to under 
honorable conditions (General).  However, this upgrade does 
not set aside a bar to benefits imposed due to a period of 
AWOL for a continuous period of at least 180 days. See 38 
C.F.R. 3.12(g), (h).

Further, there is no evidence of record that the appellant 
was insane at the time of his periods of AWOL, nor has it 
been otherwise contended.  In fact, his service medical 
records are negative for complaints, treatment, or diagnoses 
pertaining to psychiatric disorders.  Thus, the Board 
concludes that the evidence does not show that the appellant 
was insane at the times he was AWOL. 38 C.F.R. 3.12(b).

Additionally, the appellant has not raised any compelling 
circumstances which would warrant his prolonged periods of 
AWOL such that the character of his discharge should not 
serve as a bar to VA benefits.  It is reiterated that he 
contends that his second period of AWOL was because he was 
never told what his orders were despite his attempts for such 
a determination.  He has offered no clear explanation for his 
initial period of AWOL.  Other than the periods of service 
during which he was AWOL, it appears that his service was 
honest, faithful and meritorious, and of benefit to the 
nation.  Also, he received the Combat Infantry Badge and has 
alleged that he was wounded in Vietnam.  He has not, however, 
contended that such factors as combat service or combat 
wounds caused him to be AWOL.

Additionally, appellant has not alleged, nor does the 
evidentiary record show, that a family emergency or 
obligation forced him to be AWOL.  He did indicate during 
said RO hearing that because he was young, he did not know 
what to do as far as contacting the Army between 1970 and 
1974, that he thought that the Army knew where he was, and 
that they would "come and get [him]."  The Board realizes 
that the appellant was only 19 years of age when he was AWOL 
the second time.  However, the Board is of the opinion that 
the appellant was of adult age and could not have thought 
that he was simply on authorized leave for that substantial 
amount of time.  His explanation that he contacted the Army 
on several occasions to no avail is not substantiated by the 
objective evidence of record; and his contentions to the 
effect that they could not find his records are of suspect 
credibility, given that his records were readily available 
when he ultimately sought his discharge.

Although appellant stated that after two years of serving in 
combat he was afraid to serve stateside, he has not 
elaborated on this particular explanation.  It is significant 
that according to appellant, upon returning stateside, he 
engaged in apparent gainful civilian employment until being 
discharged from service in 1974.

Based on the aforementioned evidence, it does not appear that 
appellant had a valid legal defense to the AWOL charge, or 
any other compelling reasons which would warrant his periods 
of AWOL, even when the facts are evaluated in terms of his 
age, cultural background, educational level and judgmental 
maturity. 38 C.F.R. 3.12(c)(6)(ii).  Accordingly, the Board 
finds that compelling circumstances have not been shown which 
would warrant his prolonged periods of AWOL.

In conclusion, the evidence of record shows that the 
appellant was discharged from service under other than 
honorable conditions as the result of being AWOL for a 
continuous period of at least 180 days.  This type of 
discharge is clearly a bar to entitlement to VA benefits. 38 
U.S.C.A. 5303(a).  Based upon the overwhelmingly negative 
pieces of evidence of record, the Board finds that the 
appellant was not insane at the time he committed the 
offense, and that compelling circumstances have not been 
shown which would warrant his prolonged periods of AWOL. 
Accordingly, the appellant's character of discharge is a bar 
to entitlement to VA benefits.









	(CONTINUED ON NEXT PAGE)


ORDER

The character of the appellant's discharge from service is a 
bar to his receipt of VA benefits.  The appeal is denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


